Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 20, drawn to a cover coupled to a base deck to create an enclosure and tape covering at least a portion of the cover and the base deck and including an adhesive layer that comprises an adhesive material and a moisture-absorbent material, as used in a hard disk drive (and a method of assembly), classified in G11B33/1466.
II. Claims 14-19, drawn to a base deck; a cover coupled to the base deck to create an enclosure, the enclosure having an interior surface of the base deck and an interior surface of the cover; and tape adhered to at least one of the interior surfaces and including an adhesive layer comprising an adhesive material in which a moisture- absorbing material is suspended, as used in a hard disk drive, classified in G11B33/1453.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing a disk drive enclosure with tape adhered to at least one of the interior surfaces and including an adhesive layer comprising an adhesive material in which a moisture-absorbing material is suspended. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

At the very least, the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Braden M. Katterheinrich (Reg. No. 63,184) on July 21, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-3, 20.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 14-19 are currently withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (US 2011/0212281 A1) in view of Incorvia et al. (US 6,103,141).
As per claim 1, Jacoby et al. (US 2011/0212281 A1) discloses a hard disk drive (e.g., 100) comprising: a base deck (e.g., 120); a cover (e.g., 130) coupled to the base deck (120) to create an enclosure; and tape (e.g., 110) covering at least a portion of the cover (130) and the base deck (120) and including an adhesive layer (e.g., 114) that comprises an adhesive material (e.g., see, inter alia, paragraph [0019]).
As per claim 8, wherein the tape (100) extends around an entire periphery of the base deck (120) and the cover (130)  - see Figs. 1A, 2, 3, 4.
As per claim 9, wherein the tape (100) comprises a single continuous piece of tape around the entire periphery of the base deck (120) and the cover (130) - see Figs. 1A, 2, 3, 4.  
As per claim 10, wherein the hard disk drive (100) does not include a form-in-place gasket - see Figs. 1A, 3.  
As per claim 1 (and analogously, as per method claim 20), however, Jacoby et al. (US 2011/0212281 A1) does not expressly disclose the adhesive layer comprising a moisture-absorbent material.
However, such flexible "desiccant tapes" are well-known in the art.
As just one example, Incorvia et al. (US 6,103,141) discloses a desiccant tape (e.g., see Fig. 1), wherein the tape includes an adhesive layer comprising an adhesive material (e.g., 130 - see, inter alia, col. 2, ll. 31-52; col. 3, l. 66 through col. 4, l. 13) and a moisture-absorbent material (e.g., "desiccant" - see, inter alia, col. 4, ll. 41-53). Note that Incorvia et al. (US 6,103,141) is considered, at the very least, to be analogous art since the teachings of Incorvia et al. (US 6,103,141) are reasonably pertinent to the particular problem with which the inventor is involved (e.g., mitigating moisture in an enclosed environment, in which space constraints are considered to be an issue).
Additionally, as per claim 3, Incorvia et al. (US 6,103,141) further discloses wherein the moisture-absorbent material comprises silica or molecular sieves - e.g., see col. 4, ll. 41-44.  
Additionally, as per claim 13, Incorvia et al. (US 6,103,141) wherein the tape (FIG. 1) does not include a facestock material.
As such, given the express teachings and motivations, as espoused by Incorvia et al. (US 6,103,141), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the adhesive tape of the hard disk drive of Jacoby et al. (US 2011/0212281 A1), with the desiccant adhesive tape of Incorvia et al. (US 6,103,141), in order to reduce the well-known moisture risk that is invariably found within disk drives, using as a substitute, the desiccant tape as taught by Incorvia et al. (US 6,103,141), which advantageously provides for "precise, controlled, and easy placement of the desiccant in a location and in an amount which is desired . . . [and to additionally] provide a desiccant technology which allows easy, precise, and controlled placement of a desiccant into small areas." See col. 2, ll. 15-20 of Incorvia et al. (US 6,103,141).
As per claim 2, although Incorvia et al. (US 6,103,141) as applied to Jacoby et al. (US 2011/0212281 A1), appears to remain silent with respect to wherein the moisture-absorbent material is "bead-shaped," Official notice is taken that desiccant particles that are "bead-shaped" are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the desiccant particles of Incorvia et al. (US 6,103,141), as being conventionally "bead-shaped" since desiccant beads (round-shaped desiccant particles) are readily available and used and since it is well-known that a sphere (i.e., "bead-shaped") can contain the greatest volume for a fixed surface area, thus, of course, maximizing the amount of desiccant for a given fixed surface.
Additionally, as per claim 12, assuming the adhesive material as disclosed by Incorvia et al. (US 6,103,141) cannot be considered is an acrylic-based material or a rubber-based material (note that EVA is considered as "rubber-like"), Official notice is taken that adhesives that qualify as acrylic-based material or a rubber-based material, are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the adhesive of Incorvia et al. (US 6,103,141) as being the materials set forth in claim 12, since it is well-known that although EVA is lighter in weight than rubber and has greater flexibility, a rubber-based adhesive is more is more durable, hard wearing, etc. However, substituting one well-known adhesive with another well-known adhesive, where their functional attributes are seen to be the same, is considered to be well within the level of ordinary skill in the art, based on the teachings and suggestions of  Incorvia et al. (US 6,103,141).
As per claim 20, the combination of Jacoby et al. (US 2011/0212281 A1) in view of Incorvia et al. (US 6,103,141) is seen to meet the method limitations set forth in claim 20; moreover, as per claim 20, the tape (10) of Jacoby et al. (US 2011/0212281 A1) is seen to include a facestock layer (e.g., the outer-facing label area (112)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (US 2011/0212281 A1) in view of Incorvia et al. (US 6,103,141) as applied to claim 1 above, and further in view of Serrano et al. (US 3,260,234).
See the description of Jacoby et al. (US 2011/0212281 A1) in view of Incorvia et al. (US 6,103,141), supra.
As per claim 11, Incorvia et al. (US 6,103,141) (as applied to Jacoby et al. (US 2011/0212281 A1)) remains silent with respect to wherein the tape includes multiple separate pieces of tape, wherein at least one of the pieces of tape is adhered to an interior surface of the base deck or the cover.  
Serrano et al. (US 3,260,234), however, discloses an analogous desiccant tape, wherein as per claim 11, the flexible desiccant tape is adhered to an interior surface of a sidewall of an enclosure.
 Given the teachings of Serrano et al. (US 3,260,234), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the tape of Incorvia et al. (US 6,103,141) (as applied to Jacoby et al. (US 2011/0212281 A1)) as including multiple separate pieces of tape, wherein at least one of the pieces of tape is adhered to an interior surface of the base deck or the cover of Jacoby et al. (US 2011/0212281 A1) (in combination with Incorvia et al. (US 6,103,141)), as taught by Serrano et al. (US 3,260,234), in order to advantageously provide a desiccant tape, that can be "installed in small spaces and within complex container wall configurations." See col. 1, ll. 24-27 of Serrano et al. (US 3,260,234).  

Allowable Subject Matter
Claims 4-7 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein disk drives are sealed by tapes, and/or desiccants tapes include a laminate of layers, etc.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688